Citation Nr: 0628658	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-44 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for the service-
connected lumbosacral strain, with degenerative joint disease 
and degenerative disc disease, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision 
issued by the RO.  

The Board remanded this case back to the RO for additional 
development of the record in November 2004.  



FINDING OF FACT

The service-connected lumbosacral spine disorder is shown to 
be productive of forward flexion that has been shown at one 
point to be limited to 30 degrees but has predominantly been 
shown to be limited to 70 to 95 degrees and no more than 
moderately limited in degree, and VA examinations dated since 
August 2002 have been entirely negative for objective 
neurological symptomatology.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected lumbosacral strain, with 
degenerative joint disease and degenerative disc disease, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5235-5243 (2005); 
38 C.F.R. § 4.71a including Diagnostic Code 5295 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the letter was issued 
pursuant to a Board remand and was followed up with a 
readjudication of the veteran's claim in a March 2005 
Supplemental Statement of the Case.  These actions have 
rectified any prior defects in VA's adjudication of this 
claim and are fully consistent with the requirements of 
Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the veteran was fully notified in the appealed rating 
decision that the current 20 percent evaluation had been in 
effect since May 1992.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
 
In an April 1971 rating decision, the RO granted service 
connection for a history of lumbosacral strain on the basis 
of in-service treatment for this disorder.   A no percent 
evaluation was assigned, effective in April 1970.  

The RO increased this evaluation to 10 percent, effective in 
July 1983, in a July 1984 rating decision in view of the 
findings of back pain from a June 1984 VA examination.  

Subsequently, in an April 1993 rating decision, the RO 
further increased this evaluation to 20 percent as of May 
1992 in view of a February 1993 examination showing reduced 
motion of the lumbosacral spine.  

During his September 1995 VA examination, the veteran 
reported increasing back pain.  The examination revealed no 
paravertebral atrophy or spasm.  Straight leg raising was 
negative.  The range of motion testing revealed forward 
flexion to 90 degrees, backward extension to 10 degrees, and 
lateral flexion to 10 degrees.  The examiner diagnosed 
lumbosacral strain with minimal degenerative joint disease.  

A second VA examination was conducted in December 1996.  This 
examination revealed some flattening of the lumbar lordosis.  
The range of motion testing revealed forward flexion to 80 
degrees, extension to 15 degrees, and bilateral lateral 
bending to 30 degrees, which "was somewhat disagreeable."  

No sensory deficits were noted, and the veteran did not have 
episodes of flare-ups or immobilization, but he was aware of 
his back pain on the majority of days.  A diagnosis of 
lumbosacral strain with a history of some degenerative joint 
disease and minimal degenerative changes was rendered by x-
ray study.  

An April 1997 VA treatment record contains an impression of 
sciatica.  

In a June 1997 statement, David E. Tomaszek, M.D., noted that 
the veteran was not capable of returning to work, even 
sedentary work, on account of chronic degenerative arthritis 
of the upper and lower spine, as well as diffuse arthritic 
changes in the joints.  He was noted to have a rheumatologic 
disease that affected the spine, arms, hands, and legs.  
Pain, limited mobility, and neurologic deficits in the legs 
were noted.  

A private medical record from September 1998 includes an 
impression of an abnormal nerve conduction velocity study, 
suggestive of polyradiculoneuropathy of the lower limbs.  

In an October 1998 report, Eddie N. Powell, M.D., noted 
multiple current disabilities, including lumbosacral 
radiculopathy, a left renal cyst, rheumatoid arthritis, high 
blood pressure, a history of a herniated nuclear pulposus 
(HNP) of the cervical spine, a history of an HNP of the 
lumbosacral spine, demyelinating syndrome of the arms, 
polyradiculopathy of the lower limbs, and an HNP of L4-L5.  

Dr. Powell indicated that the veteran's condition "[would] 
only get worse instead of getting better," as he was 
disabled to such an extent that his ability to engaged in 
substantially gainful activities or employment was "100% 
total/permanently disabled."  

The veteran underwent a privately conducted VA examination in 
November 2000, during which he reported daily back pain 
radiating into his legs.  A neurological examination was 
unremarkable in terms of the lower extremities.  

The range of motion studies of the lumbosacral spine revealed 
forward flexion to 95 degrees, extension and bilateral 
rotation to 35 degrees, and bilateral lateral flexion to 40 
degrees.  

The veteran was noted to move around the examination room 
without any evidence of discomfort, and the examiner also 
noted no weakness, fatigue, lack of endurance, incoordination 
or muscle spasm.  The MRI and x-ray results were noted to 
reveal minimal degenerative joint disease, as well as lumbar 
disc herniation.  

In rendering a diagnosis of lumbosacral strain with 
degenerative joint disease, the examiner noted that there was 
"absolutely no evidence of discomfort' on examination and no 
indication of significant nerve root or cord compression.  

Rather, the veteran's complaints were noted to be out of 
proportion to the physical findings and the x-rays studies.  
The examiner further noted that there was no pain that would 
limit the veteran's functional ability and that he did not 
exhibit weakened movement, excess fatigability or 
incoordination.  

In an April 2002 statement, Dr. Powell indicated that the 
veteran had an HNP of the lumbosacral spine with nerve root 
compression, worsening lumbosacral radiculopathy, and 
bilateral legs neuropathy and polyneuropathy.  

In view of this statement, the veteran was afforded further 
privately conducted VA examinations in August 2002.  

During a neurological consultation on this date, the veteran 
was noted to have a distal limp favoring the left leg.  
Palpation of the back revealed pain and sensitivity in the 
left trapezius and paraspinous muscles in the mid lumbar 
region.  

Straight leg raising testing was positive at 15 degrees, 
bilaterally.  His range of motion studies revealed flexion 
and right lateral flexion to 30 degrees, bilateral rotation 
and left lateral flexion to 20 degrees, and extension to 10 
degrees.  There was pain but no weakness, fatigability, lack 
of endurance or incoordination.  

Also, there was diffuse muscle weakness and sluggish deep 
tendon reflexes; the sensory modalities of pain, position, 
and vibratory sense, as well as cerebellar functioning, were 
normal.  The veteran's symptoms were noted to be "slightly 
progressive," and the examiner rendered an impression of 
chronic lumbar strain and degenerative disc disease.  

A further examination from the same date revealed initial 
straight leg raising test findings, but the examiner found 
that, as the knees could be fully extended in the sitting 
position, the test was in fact negative and characterized by 
"signs of symptom magnification or hysteria/malingering."  
There was no sensory deficit or muscle weakness.  

The range of motion testing of the lumbar spine revealed 
flexion to 30 degrees, with pain on attempting movement to 
the other 15 degrees; extension to 10 degrees, with further 
pain extending more than five degrees; right lateral flexion 
to 30 degrees, with pain on a further 10 degrees; left 
lateral flexion to 20 degrees, with pain on an additional 
five degrees; right rotation to 20 degrees, with pain within 
15 degrees; and left rotation to 30 degrees, with pain on 5 
degrees.  

The examiner noted that range of motion of the lumbar spine 
"was limited primarily on the basis of incoordination and 
lack of effort," with no limitation noted because of 
fatigue, weakness, or lack of endurance.  Motor function of 
the lower extremities was normal, and a sensory examination 
was essentially normal.  

The examiner rendered a diagnosis of chronic lumbosacral 
strain and degenerative disc disease.  As to range of motion 
findings, the examiner noted that the likely degree of 
disability attributable to the service-connected back 
disorder would be 20 percent and "no more."  

The only objective evidence of pain or functional loss due to 
pain was decreased range of motion with pain, as there was no 
weakened movement, excess fatigability or incoordination.  

During a March 2004 VA examination, the veteran reported 
having constant low back pain, described as an "8" on a 
scale from one to ten.  This pain could be elicited by 
physical activity and stress but was relieved by medication.  
He reported incapacitating episodes "as often as 3 times per 
month" but also noted that he "had not given" incidents of 
incapacitation over the past year.  He had lost three days of 
work per year due to his disorder.  

The examination revealed no complaints of radiating pain on 
movement.  Muscle spasm was absent, and no tenderness was 
noted.  Straight leg raising testing was negative.  The range 
of motion testing revealed flexion to 90 degrees, with pain 
at 60 degrees; extension to 30 degrees; bilateral lateral 
flexion to 30 degrees, with pain at 15 degrees; and bilateral 
rotation to 45 degrees.  

The range of motion of the spine was limited by pain, as the 
major functional impact, with no additional limitation due to 
fatigue, weakness, lack of endurance or incoordination.  
Also, there was no ankylosis of the spine or signs of 
intervertebral disc syndrome present.  The peripheral nerve 
examination was within normal limits.  

Based on these findings, the examiner diagnosed lumbosacral 
strain with degenerative joint disease and noted that, 
subjectively, the veteran reported pain with prolonged 
standing and exertion and that pain limited his flexion and 
lateral flexion.  Again, there was no weakened movement, 
excess fatigability, or incoordination noted.  

Following the Board's November 2004 remand, the veteran 
underwent an additional VA examination in March 2005, during 
which he reported having pain (including radiation), 
stiffness, weakness, and aching of the lower back.  The 
intensity of the pain was noted to be "7/10."  No periods 
of flare-ups were reported, and the veteran denied bladder or 
bowel symptoms.  

Upon examination, there was no evidence of abnormal 
curvatures or ankylosis.  The examiner indicated that the 
veteran had exaggerated symptom magnification of pain 
throughout the examination.  

Active range of motion testing revealed forward flexion to 70 
degrees, extension to 20 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 15 degrees, right rotation 
to 25 degrees, and left rotation to 20 degrees.  

The range of motion was mostly limited by pain and lack of 
effort, but not by fatigue, weakness or lack of endurance.  
Straight leg raising was limited to 30 degrees on the right 
side and 20 degrees on the left side.  No objective evidence 
of muscle spasm was noted, although the veteran complained of 
pain throughout.  

A left-leaning gait was noted.  The Goldthwaite's sign was 
negative, and there was no scoliosis, lordosis, abnormal 
kyphosis, postural abnormalities or ankylosis.  A sensory 
examination was normal on both sides, and reflexes and motor 
function were normal as well.  

There was no evidence of vertebral fractures or 
intervertebral disc syndrome, although x-ray studies revealed 
interval development of mild degenerative changes at L5-S1 
and straightening of lumbar lordosis likely related to muscle 
spasm.  

Based on these findings, the examiner diagnosed low back pain 
with lumbosacral strain and degenerative joint disease of the 
lumbosacral spine, as established before.  No significant 
deterioration from the prior reported status was noted either 
clinically or radiologically.  

In the opinion of the examiner, the veteran's range of 
movements was limited by pain, and there was no additional 
limitation of his functional ability on repeat use or flare-
ups and no significant neurological compromise.  The veteran 
was able to function with his daily activities with the 
present medication.  

As to employability, the examiner determined that the low 
back disorder, in and of itself, did not prevent the veteran 
from working, although he might not be suitable for strenuous 
work like lifting weights or pushing and pulling with manual 
force involved.  

In an addendum from the same month, the examiner clarified 
that range of motion studies revealed that pain was present 
from 70 to 90 degrees of flexion, from 20 to 25 degrees of 
extension, from 20 to 30 degrees of right lateral flexion, 
and from 15 to 25 degrees of left lateral flexion.  No pain 
was noted on bilateral rotation.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.  

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  

A 40 percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The code section for intervertebral disc 
syndrome is now 5243, and associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

A review of most of the noted sections reflects that the 
criteria for an evaluation in excess of 20 percent clearly 
have not been met.  

Notably, while the veteran's disorder encompasses 
degenerative disc disease, his recent examiners have noted no 
evidence of intervertebral disc syndrome, let alone evidence 
of a severe disorder or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months.  

There is also no evidence of ankylosis or indication of 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, as would warrant a 40 
percent evaluation under the now-deleted provisions of 
Diagnostic Code 5295.  

While the veteran has shown varying degrees of limited motion 
on examination, marked limitation of motion has not been 
present, and the remaining criteria have not been shown as 
well.  

The remaining question is whether an evaluation in excess of 
20 percent is warranted on the basis of limitation of motion.  
The Board notes that this matter must be considered as well 
in light of any evidence of such symptoms as painful motion 
of functional loss due to pain.  DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

Of particular note to the Board is the finding of flexion 
limited to 30 degrees in August 2002, which corresponds to 
the criteria for a 40 percent evaluation under the rating 
scheme in effect since 2003.  Nevertheless, one of the 
examiners from that date clearly cited symptom magnification, 
malingering and a lack of effort from the veteran.  

The Board also notes that the veteran's other VA examinations 
have consistently shown flexion ranging from 70 to 95 
degrees.  Notably, the 2004 examination revealed flexion to 
90 degrees, whereas the 2005 examination revealed flexion to 
70 degrees, with pain beginning at this point.  

Additionally, while the veteran's examiners have suggested 
functional loss due to pain, his recent examiners have 
indicated no such loss due to weakened movement, excess 
fatigability or incoordination.  

Moreover, while several treatment providers who treated the 
veteran earlier during the pendency of this appeal cited to 
his inability to work due to physical disability, these 
treatment providers cited to a wide range of physical 
disorders not encompassed by the service-connected low back 
disorder.  

Taken as a whole, and incorporating the veteran's reported 
pain at extremes of motion in view of 38 C.F.R. §§ 4.40 and 
4.45, the Board finds that the veteran's disability picture 
overall is not consistent with flexion limited to 30 degrees.  

The overall range of motion disability picture, including 
pain symptoms, is also more aptly described as moderate 
rather than as severe in degree.  Consequently, the Board 
finds that the criteria for an evaluation in excess of 20 
percent have not been met under the current rating scheme or 
under the now-deleted provisions of Diagnostic Code 5292.  

The remaining question for the Board is whether separate 
evaluations are warranted on the basis of any objective 
neurological abnormalities.  As this question arises from the 
recent intervertebral disc syndrome criteria effectuated as 
of September 23, 2002, any evaluations on that basis would be 
effective only as of that date.  

A review of several private, and largely cursory, medical 
records dated through April 2002 - prior to the effective 
date of the regulation sanctioning separate evaluations for 
objective neurological abnormalities - indicates bilateral 
radiculopathy symptoms.  

In view of these records, VA afforded the veteran a 
comprehensive neurological consultation in August 2002.  This 
examination, however, revealed no sensory or other 
neurological abnormalities.  

Although the veteran complained of radiating pain during his 
2005 VA examination, neither that examination nor the 
examination from 2004 revealed any objective neurological 
symptoms.  

Again, as indicated hereinabove, separate evaluations are 
warranted only for objective manifestations, not merely for 
subjective complaints.  

The evidence of record does not confirm any current and 
chronic neurological symptomatology of the lower extremities 
that would equate to slight incomplete paralysis, as would 
warrant a minimum compensable evaluation under the relevant 
diagnostic sections of 38 C.F.R. § 4.124a (neurological 
disorders).  

For this reason, the Board finds no basis for assigning 
separate evaluations on the basis of radiculopathy of the 
lower extremities.  The Board would, however, note that the 
veteran is free to submit additional evidence in the future 
substantiating such objective manifestations.  

Overall, the evidence does not show that the criteria for an 
evaluation in excess of 20 percent for the service-connected 
lumbosacral strain, with degenerative joint disease and 
degenerative disc disease, have been met.  Accordingly, the 
veteran's claim for that benefit must be denied.  38 C.F.R. 
§ 4.7.  





ORDER

An increased evaluation for the service-connected lumbosacral 
strain, with degenerative joint disease and degenerative disc 
disease, currently evaluated as 20 percent disabling, is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


